Exhibit 10.1

TERMINATION AND RELEASE AGREEMENT

TERMINATION AND RELEASE AGREEMENT dated as of June 30, 2009 (this “Agreement”),
by and among PERKINELMER RECEIVABLES COMPANY, a Delaware corporation, as Seller
(the “Seller”), PerkinElmer, Inc., a Massachusetts corporation, as initial
Collection Agent (the “Collection Agent”), THE ROYAL BANK OF SCOTLAND PLC, as
agent for the Purchasers (the “Agent”), the committed purchasers party hereto
(the “Committed Purchasers”) and WINDMILL FUNDING CORPORATION (“Windmill”).
Capitalized terms shall have the meanings assigned to such terms in (or by
reference in) the Receivables Sale Agreement (as defined below).

WHEREAS, pursuant to the Amended and Restated Receivables Sale Agreement dated
as of March 20, 2009, as amended or otherwise modified, by and among the Seller,
the Collection Agent, the Committed Purchasers, Windmill and the Agent (the
“Receivables Sale Agreement”), the Seller has sold, and through the Effective
Date will continue to sell, interests in its Receivables, Related Security and
Collections (collectively, the “Released Receivables Property”) to the Agent on
behalf of the Purchasers;

WHEREAS, the parties to the Receivables Sale Agreement wish to terminate the
rights and obligations of the Seller, the Collection Agent, the Agent and the
Purchasers under the Receivables Sale Agreement and to terminate the Fee Letter
and the Lock-Box Letters, to the extent provided for herein and to reconvey to
the Seller the Released Receivables Property and the other related property
described herein on the terms and conditions set forth herein;

WHEREAS, the parties to the Receivables Sale Agreement consent to the
termination of the rights, liabilities and obligations of the Seller, the
Collection Agent, the Agent and the Purchasers under, and the release by the
Agent and the Purchasers of their rights in, the Receivables Sale Agreement and
to the termination of, and the release by the Agent and the Purchasers of their
rights in, to the extent provided for herein, the Fee Letter and the Lock-Box
Letters, and the reconveyance and release by the Agent and the Purchasers of all
the Released Receivables Property and the other related property described
herein;

WHEREAS, pursuant to the Receivables Sale Agreement, the Seller granted security
interests and other rights in, or sold, the Released Receivables Property,
certain bank accounts and securities account and other collateral security to
the Agent for the benefit of the Purchasers;

WHEREAS, the Seller wishes the above-mentioned interests to be released;

WHEREAS, the Agent, on behalf of the Purchasers, desires to sell and assign to
the Seller, and release all of its interest in, all of the Released Receivables
Property and the other related property described herein upon the terms and
conditions hereinafter set forth; and



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, it is hereby agreed by and among the parties
hereto as follows:

Section 1. Release from Receivables Sale Agreement and Lock-Box Agreement.

(a) The Agent, on behalf of the Purchasers, hereby releases and discharges on
the Effective Date any and all right, title and interest that it may now or
hereafter have or may now or hereafter be entitled to by virtue of the
Receivables Sale Agreement or the other Transaction Documents in all Receivables
and other property of the Seller including without limitation the Released
Receivables Property and does hereby declare the same fully released and
discharged on the Effective Date from any and all security interests, liens or
other encumbrances created by virtue of or in connection with the Receivables
Sale Agreement or any of the other Transaction Documents. Windmill hereby
reconveys to the Seller all right, title and interest in and to the Released
Receivables Property, all of Windmill’s Purchase Interest, and the Sold
Interest, in each case free and clear of any liens, claims or encumberances
created or suffered by Windmill.

(b) The Agent, on behalf of the Purchasers, does hereby release and discharge,
effective as of the Effective Date, any and all right, title and interest that
it may have or be entitled to by virtue of or in connection with the Receivables
Sale Agreement, any of the other Transaction Documents, the Lock-Box
Agreement(s) or under the related Lock-Box Letters, in the related Lock-Box
Account(s) named on Schedule I hereto and hereby terminates as of the Effective
Date the Lock-Box Letters described on Schedule II hereto, notwithstanding any
notice requirements therein to the contrary.

(c) The Agent, on behalf of the Purchasers, does hereby release and discharge,
effective as of the Effective Date, any and all right, title and interest in and
to all Receivables, Collections, Related Security and any other collateral
security granted to, or any other assets sold or otherwise transferred to the
Agent or any Purchaser pursuant to the Receivables Sale Agreement or any of the
other Transaction Documents.

Section 2. Release of Liens. From and after the Effective Date the Agent, on
behalf of Windmill and the Purchasers, agrees to execute and deliver to the
Seller or its designee all instruments and documents (including proper financing
statements (Form UCC-3) required to evidence the satisfaction of the Seller’s
obligations to the Purchasers and the Agent) and to release all security
interests, liens, ownership interests and other rights of the Agent on behalf of
the Purchasers in all of the property described in Section 1 hereof pursuant to
the Receivables Sale Agreement, any other Transaction Document or otherwise. As
of the Effective Date, the Agent hereby authorizes the Seller or its designee to
file such proper financing statements (Form UCC-3) as the Seller deems advisable
to reflect termination of such security interests and liens.

Section 3. [Reserved].

Section 4. UCC Financing Statement. The Agent, on behalf of the Purchasers,
agrees to execute and deliver, on the Effective Date, to the Seller any proper
financing statements (Form UCC-1) or other instruments or documents, if any,
with respect to Released Receivables Property and other property sold or
released by the Agent on behalf of the Purchasers hereunder meeting the
requirements of applicable state law in such manner and in such jurisdiction as
are necessary to perfect and protect the interests of the Seller and to deliver
either the originals of such financing statements or a file-stamped copy of such
financing statements or other evidence of such filings to the Seller; provided,
that in no event shall any other party be authorized to file any financing
statements naming any Purchaser as a debtor or seller.

 

-2-



--------------------------------------------------------------------------------

Section 5. Conditions Precedent. This Termination and Release shall become
effective on the date (“Effective Date”) of satisfaction of the following
conditions precedent: (i) the execution and delivery hereof by the Seller, the
Agent and the Purchasers and (ii) if paid on or before 3:00 p.m. (Eastern
Standard Time) on June 30, 2009, receipt by the Agent of $30,812.50 (the “Payoff
Amount”) in immediately available funds, constituting payment in full of all
indebtedness, liabilities and obligations owing to the Agent, any Purchaser or
any other Indemnified Party under the Receivables Sale Agreement, to the extent
provided for herein, or any of the other Transaction Documents as of such date.

Section 6. Consent to Prepayments. The Agent, on behalf of the Purchasers,
hereby agrees and consents to the prepayment made pursuant to this Agreement and
under the Receivables Sale Agreement and hereby unconditionally waives any
breach or potential breach of the Receivables Sale Agreement or any other
Transaction Document caused by the aforementioned prepayment.

Section 7. General Release. For the avoidance of doubt, the Agent, on behalf of
the Purchasers, hereby releases Seller, Collection Agent and Originator of any
and all obligations and liability in connection with the Purchase Agreement,
Receivables Sale Agreement, Lock-Box Agreement or any other Transaction
Document, except for any such obligation or liability that survives termination
of any of the Transaction Documents pursuant to the terms thereof.

Section 8. Further Assurances. Without limiting the provisions of Section 2
hereof, the Agent, on behalf of the Purchasers, hereby agrees to execute any and
all further documents, agreements and instruments prepared by the Seller, and
take all further action (at the expense of the Seller) that may be required by
law or otherwise, necessary or desirable to give effect to this Agreement and
effectuate the termination of the Lock-Box Agreements, including without
limitation coordinating with any such Lock-Box Agreements with respect to the
release contemplated hereby or any related change of control party with respect
thereto.

Section 9. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS.

Section 10. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall constitute an original and all of
which, when taken together, shall constitute one agreement. Delivery of an
executed counterpart of a signature page of this Agreement shall be effective as
delivery of a manually executed counterpart of this Agreement.

Section 11. Beneficiaries. This Agreement shall be binding upon and inure to the
benefit of the Agent, the Purchasers, the Seller and the Parent and their
respective successors and assigns.

 

-3-



--------------------------------------------------------------------------------

Section 12. Headings. Section headings in this Termination and Release are
included for convenience of reference only and are not part of this Agreement
for any other purpose.

Section 13. Miscellaneous. The Seller agrees to pay (a) on demand all costs and
expenses of or incurred by the Agent in connection with the negotiation,
preparation, execution and delivery of this Agreement and the outstanding legal
fees of Chapman and Cutler LLP in the aggregate amount of $1,830.12 and (b) on
or before July 6, 2009, all costs and expenses of Ernst & Young in connection
with its audit of the Seller in the aggregate amount of $45,868.00.

The undersigned confirm that the Termination Date is the date hereof.

[SIGNATURE PAGES FOLLOW]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Termination and Release Agreement as of the date first written above.

 

THE ROYAL BANK OF SCOTLAND PLC, as the Agent and a Committed Purchaser

By:   RBS SECURITIES INC., as agent By:  

/s/ David Viney

Name:   David Viney Title:   Managing Director

 

Address:   c/o ABN AMRO Bank N.V.   540 West Madison Street   27th Floor  
Chicago, Illinois 60661   Attention: Agent   Telephone: (312) 338-3491  
Telecopy: (312) 338-0140

 

-5-



--------------------------------------------------------------------------------

WINDMILL FUNDING CORPORATION By:  

/s/ Jill A. Russo

Name:   Jill A. Russo Title:   Vice President Address: c/o Global Securitization
Services, LLC 68 South Service Road Suite 120 Melville, New York 11747
Attention: Frank B. Bilotta Telephone: (212) 302-5151 Telecopy: (212) 302-8767
With a copy to: The Royal Bank of Scotland plc RBS Securities Inc., as agent c/o
ABN AMRO Bank N.V. 540 West Madison Street 27th Floor Chicago, Illinois 60661
Attention: Windmill Administrator Telephone: (312) 338-3491 Telecopy: (312)
338-0140

 

-6-



--------------------------------------------------------------------------------

PERKINELMER RECEIVABLES COMPANY, as Seller

By:  

/s/ David C. Francisco

Name:   David C. Francisco Title:   Treasurer PERKINELMER, INC., as Collection
Agent By:  

/s/ John L. Healy

Name:   John L. Healy Title:   Vice President

 

-7-



--------------------------------------------------------------------------------

SCHEDULE I

LOCK-BOX ACCOUNT

 

ACCOUNT HOLDER

  

LOCKBOX ADDRESS

  

LOCKBOX
NUMBER

  

LOCKBOX
ACCOUNT

PerkinElmer

Receivables Company

  

13633 Collections Center Drive

Chicago, IL 60693-3633

   013633    375-657-6429

PerkinElmer

Receivables Company

  

13685 Collections Center Drive

Chicago, IL 60693-3685

   013685    375-657-6432

PerkinElmer

Receivables Company

  

P.O. Box 404861

Atlanta, GA 30384-4861

   404861    375-657-6445

PerkinElmer

Receivables Company

  

P.O. Box 404870

Atlanta, GA 30384-4870

   404870    375-657-6458

PerkinElmer

Receivables Company

  

P.O. Box 404890

Atlanta, GA 30384-4890

   404890    375-657-6490

PerkinElmer

Receivables Company

  

P.O. Box 404969

Atlanta, GA 30384-4969

   404969    375-657-6500



--------------------------------------------------------------------------------

SCHEDULE II

LOCK-BOX AGREEMENT

 

1. Lock-Box Letter among PerkinElmer Receivables Company, Bank of America, N.A.
and The Royal Bank of Scotland plc dated as of March 20, 2009